Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Specifically, Representative Claim 1 recites:
A server comprising: 
a communicator to receive data from an external network or to transmit data to the external network; and 
a processor to receive power generation information of a solar module and weather information through the communicator and to predict a power generation amount of the solar module based on the power generation information of the solar cell module and the weather information, 
wherein the processor predicts the power generation amount of the solar module by adding time information to a prediction model.  

Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims 1-17 belong to one of the statutory classes of a product/process.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (product/process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations).
,” “a processor to receive power generation information of a solar module and weather information through the communicator and to predict a power generation amount of the solar module based on the power generation information of the solar cell module and the weather information”, and “wherein the processor predicts the power generation amount of the solar module by adding time information to a prediction model” are treated as belonging to mathematical process grouping.
Similar analysis is applied to the abstract ideas of Claim 14, including the additional limitation of “wherein the processor predicts the power generation amount of the solar module based on a Gaussian process,” which is treated by the Examiner as belonging to mathematical process category.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a communicator; a processor to receive power generation information of a solar module and weather information through the communicator;
In Claim 14: a communicator; a processor to receive power generation information of a solar module and weather information through the 

In Claims 1 and 14, the additional elements “a communicator” and “a processor” are recited. A generally-recited communicator and a processor (generic processor) are not meaningful and are not qualified as particular machines.  
A feature “to receive power generation information of a solar module and weather information through the communicator” implied using a processor to receive power generation information of a solar module and weather information through the communicator, represents a mere data gathering step and only adds an insignificant extra solution activity to the judicial exception.
A feature “predicts the power generation amount of the solar module based on a Gaussian process” implied using a processor to predict the power generation amount of the solar module based on a Gaussian process, represents using a well-known in the art mathematical approach and only adds an insignificant extra solution activity to the judicial exception.
According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis), such as US9638831 to Hoff that discloses the communicator, US20200389026 to Takahashi et al., that discloses the processor, and NPL to Sheng "Short-Term Solar Power Forecasting Based on Weighted Gaussian Process Regression," in IEEE Transactions on Industrial Electronics, vol. 65, no. 1, pp. 300-308, Jan. 2018, that discloses Gaussian process.
The independent claims 1 and 14, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-13 and 15-17 are similarly ineligible. Claims 2-13 and 15-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US9638831 to Hoff (hereinafter ‘Hoff’) in view of US20200389026 to Takahashi et al. (hereinafter ‘Takahashi’).

Regarding Claim 1: Hoff discloses:
-“A server comprising: a communicator to receive data from an external network or to transmit data to the external network” (Col. 10, ll. 35 – 40 – “The computer system 21 includes hardware components conventionally found in a general purpose programmable computing device, such as a central processing unit, memory…network interface”; Col. 10, ll. 52 - 58 - “The first step is to obtain time series irradiance data from representative locations. This data can be obtained from ground-based weather stations, existing photovoltaic systems, a satellite network, or some combination sources, as well as from other sources. The solar irradiance data is collected from several sample locations across the geographic region that encompasses the photovoltaic fleet”).
	Hoff is silent on:
-“a processor to receive power generation information of a solar module and weather information through the communicator and to predict a power generation amount of the solar module based on the power generation information of the solar cell 
	However, Takahashi discloses:
-“a processor to receive power generation information of a solar module and weather information through the communicator” (para 0052 – “The communication device 302 is used to transmit at least the power generation in the power generation device 3 and an actually measured insolation (I.e. weather information, added by examiner) measured by the measurement unit to the computer apparatus 2”) and 
- “to predict a power generation amount of the solar module based on the power generation information of the solar cell module and the weather information” (para 0060 – “The power generation prediction means 25 performs the power generation calculation with conditional branching on the basis of the insolation probability distribution determined by the insolation analysis means 24”; Fig. 4; para 0064 – “The power generation prediction means 25 determines, as the expected value of the power generation, the sum of the product of the power generation obtained by the calculation with conditional branching, and the insolation probability in the calculation (step S70). Note that in the present embodiment, examples of three types of calculations with conditional branching have been illustrated, but the number of types of conditional branching of calculations is not limited”); 
-“ wherein the processor predicts the power generation amount of the solar module by adding time information to a prediction model” (para 0058 – “After step S10 is completed, the unit time and calculation target time are subjected to the input process or specified by the input means 21 (steps S20 and S30). The unit time in the present embodiment indicates the amount of a time range to be subjected to a power generation prediction. Furthermore, the calculation target time indicates a time zone to be subjected to the power generation prediction.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using current power generation information and weather information, and applying the specific time period information to the prediction model.

Regarding Claim 2: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor performs learning based on the prediction model and predicts the power generation amount of the solar module as a result of the learning”.
However, Takahashi further discloses:
-“wherein the processor performs learning based on the prediction model and predicts the power generation amount of the solar module as a result of the learning” (para 0043 – “the computer apparatus 2 may include a system on a chip (SoC) including the arithmetic device 201 and the main storage device 202. The SoC may include a coprocessor including an integrated circuit optimized for specific uses including encoding and machine learning”).  


Regarding Claim 3: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor performs learning based on the prediction model and predicts the power generation amount of the solar module as a result of the learning”.
However, Takahashi further discloses:
-“wherein the processor performs learning based on the prediction model and predicts the power generation amount of the solar module as a result of the learning” (para 0043 – “the computer apparatus 2 may include a system on a chip (SoC) including the arithmetic device 201 and the main storage device 202. The SoC may include a coprocessor including an integrated circuit optimized for specific uses including encoding and machine learning (i.e. machine learning method is using updates to this model, which is the part of the method, added by examiner)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff/Takahashi combination as taught by Takahashi, in order to predict the power generation amount of 

Regarding Claim 4: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor predicts the power generation amount of the solar module during a first period”. 
However, Takahashi further discloses:
-“wherein the processor predicts the power generation amount of the solar module during a first period” (para 0058 – “After step S10 is completed, the unit time and calculation target time are subjected to the input process or specified by the input means 21 (steps S20 and S30). The unit time in the present embodiment indicates the amount of a time range to be subjected to a power generation prediction. Furthermore, the calculation target time indicates a time zone to be subjected to the power generation prediction.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy applying the specific time period information to the prediction model.

Regarding Claim 5: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor controls the first period to increase as accuracy of the weather information increases”.
However, Takahashi further discloses:
-“wherein the processor controls the first period to increase as accuracy of the weather information increases” (para 0058 – “After step S10 is completed, the unit time and calculation target time are subjected to the input process or specified by the input means 21 (steps S20 and S30). The unit time in the present embodiment indicates the amount of a time range to be subjected to a power generation prediction (i.e. it can be increased if specified by the user, added by examiner). Furthermore, the calculation target time indicates a time zone to be subjected to the power generation prediction. Specifically, the unit time indicates a length of time such as one hour, and the calculation target time indicates a date and time such as 1 p.m. on January 1”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy applying the specific time period information to the prediction model and have the opportunity to increase such time period.

Regarding Claim 7: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“further comprising: a memory to store power generation amount prediction information of the solar module, wherein the processor controls to generate and output abnormality information of the solar module if a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module is greater than or equal to a predetermined value”.
However, Takahashi further discloses:
-“further comprising: a memory to store power generation amount prediction information of the solar module” (para 0042 – “The main storage device 202 includes a volatile memory such as a random access memory (RAM)”; para 0044 – “The auxiliary storage device 203 is used as the database DB that is a storage destination of various data related to the system 1. The auxiliary storage device 203 includes a nonvolatile memory. As the nonvolatile memory, a hard disk drive may be used in addition to a semiconductor memory using a flash memory as an example, and the methods of recording to the hard disk drive, and a recording method of the nonvolatile memory is not limited”), 
-“wherein the processor controls to generate and output abnormality information of the solar module if a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module is greater than or equal to a predetermined value” (para 0069 – “in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system.

Regarding Claim 10: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor controls to output power generation amount prediction information of the solar module”.
However, Takahashi further discloses:
-“wherein the processor controls to output power generation amount prediction information of the solar module” (para 0034 – “The output characteristic data D30 in the present embodiment includes at least the output efficiency, temperature characteristic data thereof, and the capacity. The output efficiency includes information related to a loss coefficient related to output and minimum output power. The capacity in the present embodiment refers to a peak cut line P0”; para 0057 – “The management means 23 determines and specifies the power generation characteristic data D20 on the basis of the data transmitted from the power generation device 3 to the computer apparatus 2. The management means 23 may determine and specify the output characteristic data D30 on the basis of the data transmitted from the output device 4 to the computer apparatus 2”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff/Takahashi combination as taught by Takahashi, in order to improve control over the prediction model by controlling the output of the power generation prediction.

Claims 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff/Takahashi combination in view of Sheng et al., "Short-Term Solar Power Forecasting Based on Weighted Gaussian Process Regression," in IEEE Transactions on Industrial Electronics, vol. 65, no. 1, pp. 300-308, Jan. 2018 (hereinafter ‘Sheng’).

Regarding Claim 6:  The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:

	  However, Sheng discloses:
-“the prediction model includes a Gaussian process, and the processor predicts the power generation amount of the solar module by adding time information to the Gaussian process” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p.305 – “For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied”; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process and adding the time information into this process.

Regarding Claim 14:  Hoff discloses:
-“ A server comprising: a communicator to receive data from an external network or to transmit data to the external network” (Col. 10, ll. 35 – 40 – “The computer system 21 includes hardware components conventionally found in a general purpose programmable computing device, such as a central processing unit, memory…network interface”; Col. 10, ll. 52 - 58 - “The first step is to obtain time series irradiance data from representative locations. This data can be obtained from ground-based weather stations, existing photovoltaic systems, a satellite network, or some combination sources, as well as from other sources. The solar irradiance data is collected from several sample locations across the geographic region that encompasses the photovoltaic fleet”).
	Hoff is silent on:
-“a processor to receive power generation information of a solar module and weather information through the communicator and to predict a power generation amount of the solar module based on the power generation information of the solar cell module and the weather information, wherein the processor predicts the power generation amount of the solar module based on a Gaussian process.” 
	However, Takahashi discloses:
-“a processor to receive power generation information of a solar module and weather information through the communicator” (para 0052 – “The communication device 302 is used to transmit at least the power generation in the power generation device 3 and an actually measured insolation (I.e. weather information, added by examiner) measured by the measurement unit to the computer apparatus 2”) and 
- “to predict a power generation amount of the solar module based on the power generation information of the solar cell module and the weather information” (para 0060 The power generation prediction means 25 performs the power generation calculation with conditional branching on the basis of the insolation probability distribution determined by the insolation analysis means 24”; Fig. 4; para 0064 – “The power generation prediction means 25 determines, as the expected value of the power generation, the sum of the product of the power generation obtained by the calculation with conditional branching, and the insolation probability in the calculation (step S70). Note that in the present embodiment, examples of three types of calculations with conditional branching have been illustrated, but the number of types of conditional branching of calculations is not limited”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using current power generation information and weather information, and applying the specific time period information to the prediction model.
Both Hoff and Takahashi are silent on:
-“wherein the processor predicts the power generation amount of the solar module based on a Gaussian process”.
	However, Sheng discloses:
-“wherein the processor predicts the power generation amount of the solar module based on a Gaussian process” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process.
Regarding Claim 15:  The Hoff/Takahashi/Sheng combination discloses the server of Claim 14.
Sheng further discloses:
-“ the processor performs learning based on the Gaussian process and predicts a power generation amount of the solar module as a result of the learning” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p. 305 – “Data analysis is carried out using MATLAB 2016a… The approaches used for comparison are… GPR (Gaussian process machine learning toolbox… It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error.”; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process.
Regarding Claim 16:  The Hoff/Takahashi/Sheng combination discloses the server of Claim 14.
Takahashi further discloses:
-“further comprising: a memory to store power generation amount prediction information of the solar module” (para 0042 – “The main storage device 202 includes a volatile memory such as a random access memory (RAM)”; para 0044 – “The auxiliary storage device 203 is used as the database DB that is a storage destination of various data related to the system 1. The auxiliary storage device 203 includes a nonvolatile memory. As the nonvolatile memory, a hard disk drive may be used in addition to a semiconductor memory using a flash memory as an example, and the methods of recording to the hard disk drive, and a recording method of the nonvolatile memory is not limited”), 
-“wherein the processor controls to generate and output abnormality information of the solar module if a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar “in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff/Takahashi combination in view of WO2021117127A1 to Hira et al. (hereinafter ‘Hira’).

Regarding Claim 8: The Hoff/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“wherein the processor predicts a power generation amount for each of a plurality of solar modules and control to perform balancing of power generation amounts of the 
	However, Hira discloses:
-“wherein the processor predicts a power generation amount for each of a plurality of solar modules and control to perform balancing of power generation amounts of the plurality of solar modules based on a plurality of power generation amount prediction information” (para 0014 – “The power generation unit 3 has a solar panel 6 and an inverter 7. The power generation unit 3 includes, for example, a plurality of solar panels 6 and a plurality of inverters 7. The number of the solar panel 6 and the inverter 7 may be any number”; para 0038 – “After calculating the predicted power generation amount PV (T (i)), the control unit 14 adds 1 to the variable i and returns to the process of step S110. As a result, the control unit 14 acquires a plurality of predicted power generation amounts PV (T (i)) at intervals of several minutes or several hours”; para 0039 – “After acquiring a plurality of predicted power generation amounts PV (T (i)), the control unit 14 displays, for example, each predicted power generation amount PV (T (i)) on the display unit as a power generation amount prediction result, or power generation. Send it to company equipment. This makes it possible to monitor the prediction result of the amount of power generation and reflect it in the power generation plan”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Hira, in order to achieve more detailed control over the plurality of solar modules and to be able to balance the power generation.

Regarding Claim 9: The Hoff/Takahashi/Hira combination discloses the server of Claim 8 (see the rejection for Claim 8).
Hira further discloses:
-“ wherein the processor is configured to: predict a power generation amount for each of the plurality of solar modules” para 0014 – “The power generation unit 3 has a solar panel 6 and an inverter 7. The power generation unit 3 includes, for example, a plurality of solar panels 6 and a plurality of inverters 7. The number of the solar panel 6 and the inverter 7 may be any number”; para 0038 – “After calculating the predicted power generation amount PV (T (i)), the control unit 14 adds 1 to the variable i and returns to the process of step S110. As a result, the control unit 14 acquires a plurality of predicted power generation amounts PV (T (i)) at intervals of several minutes or several hours”; para 0039 – “After acquiring a plurality of predicted power generation amounts PV (T (i)), the control unit 14 displays, for example, each predicted power generation amount PV (T (i)) on the display unit as a power generation amount prediction result, or power generation. Send it to company equipment. This makes it possible to monitor the prediction result of the amount of power generation and reflect it in the power generation plan”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Hira, in order to achieve more detailed control over the plurality of solar modules and to be able to balance the power generation.
Takahashi further discloses:
“in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Hoff, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system. 
Regarding the limitation of plurality of solar modules: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the disclosure of Takahashi, made for one solar module, to multiple solar modules.

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff/Takahashi combination in view of Hira and in further view of Sheng.

Regarding Claim 11: The Hoff/Takahashi combination discloses the server of claim 1 (see the rejection for Claim 1).
The Hoff/Takahashi combination is silent on:
-“ wherein the processor generates power generation amount prediction information of a plurality of solar modules through a plurality of prediction models and predicts a power generation amount of the solar module based on a first prediction model which is least different from an actual power generation amount among the plurality of prediction models during a predetermined period”.
	However, Hira discloses:
-“wherein the processor generates power generation amount prediction information of a plurality of solar modules” (para 0014 – “The power generation unit 3 has a solar panel 6 and an inverter 7. The power generation unit 3 includes, for example, a plurality of solar panels 6 and a plurality of inverters 7. The number of the solar panel 6 and the inverter 7 may be any number”; para 0038 – “After calculating the predicted power generation amount PV (T (i)), the control unit 14 adds 1 to the variable i and returns to the process of step S110. As a result, the control unit 14 acquires a plurality of predicted power generation amounts PV (T (i)) at intervals of several minutes or several hours”; para 0039 – “After acquiring a plurality of predicted power generation amounts PV (T (i)), the control unit 14 displays, for example, each predicted power generation amount PV (T (i)) on the display unit as a power generation amount prediction result, or power generation. Send it to company equipment. This makes it possible to monitor the prediction result of the amount of power generation and reflect it in the power generation plan”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Hira, in order to achieve more detailed control over the plurality of solar modules and to be able to balance the power generation.
	Sheng further discloses:
-“through a plurality of prediction models and predicts a power generation amount of the solar module based on a first prediction model which is least different from an actual power generation amount among the plurality of prediction models during a predetermined period” (p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi/Hira combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.

Regarding Claim 12: The Hoff/Takahashi/Hira/Sheng combination discloses the server of claim 11 (see the rejection for Claim 11).
Sheng further discloses:
-“(p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi/Hira combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.

Regarding Claim 13: The Hoff/Takahashi/Hira/Sheng combination discloses the server of claim 11 (see the rejection for Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the plurality of prediction models on order to being able to choose the most efficient one for the particular weather or other circumstances and being able to predict the power generation amount more accurately.

Regarding Claim 17: The Hoff/Takahashi/Sheng combination discloses the server of Claim 14 (see the rejection for Claim 14).
The Hoff/Takahashi combination is silent on:
-“wherein the processor generates power generation amount prediction information of a plurality of solar modules through a plurality of prediction models and

	However, Hira discloses:
-“wherein the processor generates power generation amount prediction information of a plurality of solar modules” (para 0014 – “The power generation unit 3 has a solar panel 6 and an inverter 7. The power generation unit 3 includes, for example, a plurality of solar panels 6 and a plurality of inverters 7. The number of the solar panel 6 and the inverter 7 may be any number”; para 0038 – “After calculating the predicted power generation amount PV (T (i)), the control unit 14 adds 1 to the variable i and returns to the process of step S110. As a result, the control unit 14 acquires a plurality of predicted power generation amounts PV (T (i)) at intervals of several minutes or several hours”; para 0039 – “After acquiring a plurality of predicted power generation amounts PV (T (i)), the control unit 14 displays, for example, each predicted power generation amount PV (T (i)) on the display unit as a power generation amount prediction result, or power generation. Send it to company equipment. This makes it possible to monitor the prediction result of the amount of power generation and reflect it in the power generation plan”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi combination as taught by Hira, in order to achieve more detailed control over the plurality of solar modules and to be able to balance the power generation.
   Sheng further discloses:
Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi/Hira combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140136131A1 to Fujimori et al. discloses the method for calculating a solar radiation amount enabling prediction of the power generation amount generated by the PV array.
US20170012580A1 to Watanabe et al. discloses the photovoltaic power generator output estimation method and device.
US20200287384A1 to Quinlan discloses the solar generation estimation depending on irradiation conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863